UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 08-6434



RICKY D. SANDERS, SR.,

                Plaintiff - Appellant,

          v.


COUNTY OF SUMTER, care of William T. Noonan; COUNTY OF LEE,
care of Jimmy Lacoste; DOCTOR WHITAKER, SLRDC Physician;
SOUTHEASTERN SERVICE GROUP, INCORPORATED, care of Annette
Stalvy; SIMON MAJOR, Director of SLRDC; LIEUTENANT NANCY
MCMILLIN, Shift Head Supervisor; C.O. BRUNSON,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Margaret B. Seymour, District Judge.
(0:06-cv-01670-MBS)


Submitted:   August 14, 2008                 Decided:   August 19, 2008


Affirmed by unpublished per curiam opinion.


Before MICHAEL, Circuit Judge, and WILKINS and HAMILTON. Senior
Circuit Judges.


Ricky Darren Sanders, Sr., Appellant Pro Se. James M. Davis, Jr.,
DAVIDSON, MORRISON & LINDEMANN, PA, Columbia, South Carolina; John
Evans James, III, JOHN E. JAMES II LAW OFFICE, Winnsboro, South
Carolina; Lucy Grey Wilson McIver, LEE, ERTER, WILSON, JAMES,
HOLLER & SMITH, LLC, Sumter, South Carolina; Kathleen Devereaux
Cauthen, CAUTHEN LAW FIRM, Blythewood, South Carolina, for
Appellees.
Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

            Ricky Darren Sanders, Sr., appeals the district court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 42 U.S.C. § 1983 (2000) complaint.            We have

reviewed the record and find no reversible error.*        Accordingly, we

affirm for the reasons stated by the district court.            Sanders v.

County of Sumter, No. 0:06-cv-01670-MBS (D.S.C. filed Mar. 4, 2008

& entered Mar. 5, 2008).     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and     argument   would   not   aid   the

decisional process.

                                                                    AFFIRMED




     *
      Because Sanders specifically objected to only one aspect of
the report of the magistrate judge after proper notice of the need
to file specific objections, only that issue is preserved for our
review. See United States v. Midgette, 478 F.3d 616, 621-22 (4th
Cir. 2007)

                                   - 3 -